UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811- Name of Registrant: Vanguard Whitehall Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: October 31 Date of reporting period: January 31, 2012 Item 1: Schedule of Investments Vanguard International Explorer Fund Schedule of Investments As of January 31, 2012 Market Value Shares ($000) Common Stocks (94.6%) 1 Australia (7.8%) Ansell Ltd. 1,137,905 17,973 Amcor Ltd. 2,338,781 17,476 Computershare Ltd. 2,119,540 17,202 Sims Metal Management Ltd. 981,703 15,745 Iluka Resources Ltd. 694,942 13,505 ^ Myer Holdings Ltd. 5,349,700 12,146 Mirvac Group 6,561,450 8,601 Incitec Pivot Ltd. 2,508,378 8,544 James Hardie Industries SE 1,111,403 8,363 * Dart Energy Ltd. 15,642,543 7,218 Transfield Services Ltd. 2,763,958 5,866 ^ Fairfax Media Ltd. 7,105,856 5,582 ^,* Mesoblast Ltd. 617,926 4,234 NRW Holdings Ltd. 507,198 1,630 WorleyParsons Ltd. 31,865 922 Domino's Pizza Enterprises Ltd. 98,195 771 * Karoon Gas Australia Ltd. 135,172 742 Boral Ltd. 166,599 714 SAI Global Ltd. 123,705 650 Seek Ltd. 101,941 569 Skilled Group Ltd. 281,366 524 Whitehaven Coal Ltd. 84,171 508 Monadelphous Group Ltd. 21,643 505 Cochlear Ltd. 6,788 427 Austria (1.2%) Mayr Melnhof Karton AG 155,000 14,581 Rosenbauer International AG 113,000 5,701 Kapsch TrafficCom AG 15,810 1,259 Andritz AG 11,657 1,082 Schoeller-Bleckmann Oilfield Equipment AG 7,184 604 Zumtobel AG 31,692 577 Belgium (1.4%) Tessenderlo Chemie 340,000 11,619 Nyrstar 900,000 8,423 D'ieteren SA/NV 54,927 2,736 ^ EVS Broadcast Equipment SA 40,000 1,967 Melexis NV 95,000 1,416 UCB SA 18,572 757 Cie d'Entreprises CFE 10,865 583 * Nyrstar NV 300,000 1 * Tessenderlo Chemie NV 500 — Brazil (1.6%) Localiza Rent a Car SA 448,790 7,369 PDG Realty SA Empreendimentos e Participacoes 1,766,747 7,159 BR Properties SA 593,450 6,471 Cyrela Brazil Realty SA Empreendimentos e Participacoes 427,062 3,955 Anhanguera Educacional Participacoes SA 236,278 3,178 Arezzo Industria e Comercio SA 83,700 1,401 CETIP SA - Balcao Organizado de Ativos e Derivativos 50,591 780 Brasil Insurance Participacoes e Administracao SA 30,000 340 Canada (0.9%) Niko Resources Ltd. 334,368 16,337 Pacific Rubiales Energy Corp. 22,000 553 China (3.0%) Beijing Capital International Airport Co. Ltd. 18,924,000 9,811 Ports Design Ltd. 5,670,000 9,280 Jiangsu Expressway Co. Ltd. 9,080,000 9,031 Yuexiu Transport Infrastructure Ltd. 16,508,000 7,156 Parkson Retail Group Ltd. 5,593,500 6,694 ^ West China Cement Ltd. 28,628,000 4,757 ^ Leoch International Technology Ltd. 17,090,000 4,117 ^ Evergreen International Holdings Ltd. 10,475,000 2,538 Concord Medical Services Holdings Ltd. ADR 644,038 2,325 Daphne International Holdings Ltd. 784,000 1,011 * Ctrip.com International Ltd. ADR 19,700 493 Microport Scientific Corp. 913,000 463 ^,* Hollysys Automation Technologies Ltd. 38,300 372 China Automation Group Ltd. 857,000 244 Denmark (1.6%) Sydbank A/S 770,000 13,134 * Jyske Bank A/S 440,000 12,976 Tryg A/S 76,718 4,173 DSV A/S 33,465 685 Finland (0.1%) Nokian Renkaat Oyj 20,563 736 Tikkurila Oyj 36,978 700 France (4.7%) Groupe Eurotunnel SA 2,300,000 18,986 ^ Bourbon SA 500,000 17,047 * Club Mediterranee 800,000 16,026 Saft Groupe SA 350,000 10,604 Medica SA 495,000 7,967 * Store Electronic 262,457 3,555 IPSOS 100,000 3,196 Alten Ltd. 111,462 3,085 Pierre & Vacances SA 80,000 2,905 ^ Lectra 375,850 2,332 Bollore 5,119 1,039 CFAO SA 22,438 766 Imerys SA 13,076 730 Wendel SA 8,715 650 Accor SA 19,904 606 Eurazeo 13,043 569 Vallourec SA 6,483 439 Germany (6.9%) ^ Freenet AG 1,700,000 22,872 Rheinmetall AG 380,713 20,481 MTU Aero Engines Holding AG 222,964 15,591 Wirecard AG 600,000 10,811 * Kabel Deutschland Holding AG 200,000 10,448 * SAF-Holland SA 1,440,000 8,730 * Tipp24 SE 180,000 7,784 Takkt AG 498,200 6,856 * Tom Tailor Holding AG 417,000 6,771 STRATEC Biomedical AG 99,285 3,923 XING AG 60,000 3,634 Grenkeleasing AG 71,635 3,618 * RIB Software AG 564,000 2,860 * Prime Office REIT-AG 500,000 2,530 CompuGroup Medical AG 171,759 1,863 Cewe Color Holding AG 40,000 1,703 Rhoen Klinikum AG 32,470 674 Delticom AG 6,445 646 * Gildemeister AG 31,758 475 Carl Zeiss Meditec AG 4,309 91 Hong Kong (1.1%) ^ Techtronic Industries Co. 9,009,500 10,002 Kerry Properties Ltd. 1,601,500 6,147 Dah Sing Banking Group Ltd. 4,433,000 4,476 ^ ASM Pacific Technology Ltd. 53,100 683 India (1.0%) Shriram Transport Finance Co. Ltd. 854,218 10,044 Glenmark Pharmaceuticals Ltd. 941,139 5,610 * Gujarat Pipavav Port Ltd. 3,120,130 3,699 Indonesia (0.9%) Ciputra Property TBK PT 158,055,500 9,820 United Tractors Tbk PT 2,295,833 7,226 Ireland (2.9%) DCC plc 850,338 20,542 Irish Continental Group plc 550,000 10,583 * Smurfit Kappa Group plc 1,100,000 9,229 ^ Grafton Group plc 2,600,000 9,147 IFG Group plc 3,660,000 5,365 Italy (3.0%) Prysmian SPA 1,350,000 20,321 Azimut Holding SPA 2,200,000 18,738 * Natuzzi SPA ADR 1,705,086 5,115 * Sorin SPA 1,960,000 3,561 * Safilo Group SPA 414,677 2,966 Amplifon SPA 551,000 2,483 Banca Popolare di Milano Scarl 4,711,374 2,469 * Salvatore Ferragamo Italia SPA 95,214 1,598 Immobiliare Grande Distribuzione 444,213 448 Pirelli & C SPA 46,640 432 * Yoox SPA 31,378 356 Japan (19.2%) Nippon Soda Co. Ltd. 2,999,000 14,829 Musashi Seimitsu Industry Co. Ltd. 641,800 14,826 ^ Modec Inc. 787,300 14,096 Arcs Co. Ltd. 683,600 13,359 Tokai Tokyo Financial Holdings Inc. 4,210,000 12,827 Kureha Corp. 2,530,000 12,227 ^ Nichi-iko Pharmaceutical Co. Ltd. 502,200 11,779 Nihon Parkerizing Co. Ltd. 870,000 11,537 NEC Networks & System Integration Corp. 750,000 10,961 Accordia Golf Co. Ltd. 13,821 10,702 Tsumura & Co. 353,200 10,548 Koito Manufacturing Co. Ltd. 650,000 10,506 Nitta Corp. 539,500 10,084 Unipres Corp. 318,300 9,960 Tsuruha Holdings Inc. 182,800 9,824 Trusco Nakayama Corp. 482,800 9,780 JSP Corp. 575,800 9,318 Nippon Thompson Co. Ltd. 1,528,000 9,105 Toyo Tanso Co. Ltd. 214,900 8,784 Glory Ltd. 402,100 8,754 Lintec Corp. 437,000 8,349 Daido Steel Co. Ltd. 1,248,000 8,192 Kuroda Electric Co. Ltd. 762,300 8,162 Nifco Inc. 290,100 7,768 Hitachi Transport System Ltd. 451,800 7,698 Asahi Diamond Industrial Co. Ltd. 576,100 7,415 Nabtesco Corp. 333,900 7,121 Exedy Corp. 223,400 6,837 Yushin Precision Equipment Co. Ltd. 344,200 6,475 ^ OSAKA Titanium Technologies Co. 138,700 6,273 Takasago International Corp. 1,301,000 6,246 Tsutsumi Jewelry Co. Ltd. 250,000 5,986 Shinko Plantech Co. Ltd. 634,700 5,238 Aica Kogyo Co. Ltd. 352,600 4,941 Miura Co. Ltd. 156,700 4,463 Nidec Copal Corp. 343,600 3,749 Sumida Corp. 523,100 3,360 Icom Inc. 118,100 3,103 Shinmaywa Industries Ltd. 570,000 2,747 Nafco Co. Ltd. 122,600 2,155 Fujikura Kasei Co. Ltd. 405,100 2,063 Shionogi & Co. Ltd. 95,100 1,271 ^ Cosmos Pharmaceutical Corp. 22,300 1,050 Benesse Holdings Inc. 22,400 1,044 Nikkiso Co. Ltd. 115,000 1,030 Pigeon Corp. 26,700 1,008 ^ Message Co. Ltd. 306 966 Hino Motors Ltd. 143,000 920 IHI Corp. 328,000 864 Don Quijote Co. Ltd. 22,700 845 Sega Sammy Holdings Inc. 38,100 829 IBJ Leasing Co. Ltd. 32,600 819 * Acom Co. Ltd. 44,780 810 Kakaku.com Inc. 23,500 763 Tokyo Ohka Kogyo Co. Ltd. 34,100 747 CyberAgent Inc. 254 745 Fuji Heavy Industries Ltd. 106,000 722 Matsui Securities Co. Ltd. 132,700 721 Hitachi Metals Ltd. 60,000 690 Teijin Ltd. 196,000 637 Dena Co. Ltd. 24,700 627 Square Enix Holdings Co. Ltd. 30,500 616 Amada Co. Ltd. 83,000 575 * Kenedix Inc. 4,307 570 Start Today Co. Ltd. 29,100 569 Yamato Kogyo Co. Ltd. 18,000 567 Yaskawa Electric Corp. 64,000 566 Mitsubishi Gas Chemical Co. Inc. 98,000 555 ^ Osaka Securities Exchange Co. Ltd. 93 545 Mori Seiki Co. Ltd. 55,300 538 Nihon Nohyaku Co. Ltd. 123,000 520 Jafco Co. Ltd. 25,400 503 Disco Corp. 9,100 492 Japan Petroleum Exploration Co. 10,900 483 Hoshizaki Electric Co. Ltd. 20,600 476 Nippon Denko Co. Ltd. 97,000 471 Konami Corp. 17,300 459 Proto Corp. 13,500 443 NHK Spring Co. Ltd. 39,000 375 Denki Kagaku Kogyo KK 89,000 352 Makita Corp. 9,200 348 Makino Milling Machine Co. Ltd. 44,000 307 Luxembourg (0.1%) * Reinet Investments SCA 53,608 913 2 O'Key Group SA GDR 88,261 611 Malaysia (0.7%) Axiata Group Bhd. 5,717,500 8,773 Media Prima Bhd. 5,239,600 4,404 Netherlands (4.8%) Delta Lloyd NV 1,259,080 23,076 ^ Imtech NV 712,684 22,049 Fugro NV 315,347 20,789 ^,* TomTom NV 2,600,000 11,761 Koninklijke Ten Cate NV 267,833 8,330 * LBi International NV 1,466,670 3,853 DOCdata NV 62,235 1,088 HAL Trust 4,435 516 Unit 4 NV 14,503 339 New Zealand (1.6%) Fletcher Building Ltd. 3,825,586 20,575 * Chorus Ltd. 2,343,340 6,307 Fletcher Building Ltd. (Australia Shares) 757,764 4,047 Norway (2.2%) Statoil Fuel & Retail ASA 2,200,000 16,300 Storebrand ASA 2,386,562 11,817 * Dockwise Ltd. 262,776 4,430 * Morpol ASA 2,310,000 3,924 * Pronova BioPharma AS 2,619,221 2,952 Kongsberg Gruppen AS 71,617 1,448 * Petroleum Geo-Services ASA 65,175 837 Russia (0.0%) * Pharmstandard OJSC GDR 34,591 537 Singapore (3.3%) First Resources Ltd. 11,059,000 14,374 STX OSV Holdings Ltd. 11,129,000 12,484 Mapletree Industrial Trust 11,271,880 10,017 SembCorp Industries Ltd. 2,192,000 8,290 UOL Group Ltd. 2,188,000 7,986 * Biosensors International Group Ltd. 4,011,000 5,163 Yanlord Land Group Ltd. 3,473,000 3,164 SIA Engineering Co. Ltd. 439,000 1,210 * Indofood Agri Resources Ltd. 616,000 705 Sakari Resources Ltd. 354,000 659 South Africa (0.0%) Aquarius Platinum Ltd. 130,938 353 South Korea (1.5%) Hankook Tire Co. Ltd. 231,130 9,218 * BS Financial Group Inc. 764,840 8,648 Mando Corp. 47,885 7,750 * Taewoong Co. Ltd. 88,288 2,351 Hotel Shilla Co. Ltd. 18,310 720 Green Cross Corp. 4,117 524 Spain (0.5%) Pescanova SA 120,000 4,139 * Codere SA 400,000 3,473 * Distribuidora Internacional de Alimentacion SA 121,683 563 * Grifols SA 24,845 454 Sweden (1.0%) Byggmax Group AB 2,792,654 14,282 Kungsleden AB 500,000 3,780 * FinnvedenBulten AB 220,000 1,441 Bjoern Borg AB 66,982 414 Switzerland (4.5%) Helvetia Holding AG 65,000 21,865 Kuoni Reisen Holding AG 66,250 19,639 * Gategroup Holding AG 550,000 15,558 Orior AG 225,000 11,495 Forbo Holding AG 18,000 10,835 * Temenos Group AG 233,936 4,224 * Dufry AG 18,477 2,104 Adecco SA 11,395 543 Taiwan (0.9%) Largan Precision Co. Ltd. 377,000 8,117 Lung Yen Life Service Corp. 1,867,000 6,074 CTCI Corp. 1,558,000 2,190 Thailand (0.2%) Hemaraj Land and Development PCL 29,785,400 2,389 Quality Houses PCL 43,810,300 2,218 United Kingdom (16.0%) * Premier Oil plc 2,500,000 16,231 Atkins WS plc 1,149,984 12,716 Elementis plc 5,000,000 12,108 Millennium & Copthorne Hotels plc 1,669,270 11,722 Dechra Pharmaceuticals plc 1,400,000 11,609 * Sports Direct International plc 3,000,000 11,600 Ultra Electronics Holdings plc 463,972 11,217 CSR plc 2,800,000 10,244 * Gulfsands Petroleum plc 3,581,812 9,819 Telecom Plus plc 912,249 9,722 Lamprell plc 1,891,277 8,936 William Hill plc 2,450,082 8,687 ^,* London Mining plc 1,900,000 8,104 John Wood Group plc 772,222 8,024 SIG plc 5,000,000 7,867 Premier Farnell plc 2,400,000 7,829 Devro plc 1,860,201 7,809 Grainger plc 4,915,405 7,684 Inchcape plc 1,300,000 6,997 CPP Group plc 3,855,275 6,939 Petropavlovsk plc 500,000 5,984 Morgan Crucible Co. plc 1,200,000 5,924 Eco Animal Health Group plc 1,618,166 5,652 Highland Gold Mining Ltd. 2,000,000 5,562 * Spirit Pub Co. plc 7,000,000 5,515 National Express Group plc 1,609,166 5,506 * LMS Capital plc 6,150,108 5,481 Booker Group plc 4,500,000 5,099 Hunting plc 361,410 4,602 Micro Focus International plc 650,000 4,337 Go-Ahead Group plc 200,000 4,004 Halma plc 700,000 3,910 Daily Mail & General Trust plc 550,000 3,793 Travis Perkins plc 258,937 3,587 * BTG plc 650,000 3,429 Regus plc 2,300,000 3,343 Photo-Me International plc 4,183,854 3,240 Senior plc 1,050,000 2,983 Pace plc 2,000,000 2,691 RM plc 2,034,198 2,504 QinetiQ Group plc 1,000,000 2,039 Babcock International Group plc 169,282 1,949 TalkTalk Telecom Group plc 1,000,000 1,941 IG Group Holdings plc 258,569 1,931 Speedy Hire plc 4,500,000 1,917 * Wolfson Microelectronics plc 761,873 1,909 * Findel plc 32,007,307 1,765 Domino's Pizza UK & IRL plc 196,414 1,418 Future plc 7,510,000 1,228 Persimmon plc 102,017 848 Debenhams plc 690,226 738 * APR Energy plc 42,868 727 James Fisher & Sons plc 90,750 710 Kier Group plc 31,651 669 Rightmove plc 31,524 639 Savills plc 120,129 637 TUI Travel plc 204,529 618 Hansteen Holdings plc 528,568 612 Mears Group plc 138,879 542 Hays plc 394,734 445 Chemring Group plc 72,436 439 * Bumi plc 30,761 422 PV Crystalox Solar plc 4,500,000 357 N Brown Group plc 49,392 179 Thomas Cook Group plc 795,353 170 * Helphire plc 3,522,378 124 * Alexon Group plc 7,203,119 — * Pinnacle Staffing Group plc 673,983 — Total Common Stocks (Cost $1,856,398) Market Value Coupon Shares ($000) Temporary Cash Investments (9.4%) 1 Money Market Fund (8.8%) 3,4 Vanguard Market Liquidity Fund 0.096% 168,860,981 168,861 Face Market Maturity Amount Value Coupon Date ($000) ($000) Repurchase Agreement (0.1%) Goldman, Sachs & Co. (Dated 1/31/12, Repurchase Value $1,100,000, collateralized by Federal Home Loan Mortgage Corp. 1.000%, 8/27/14) 0.220% 2/1/12 1,100 1,100 U.S. Government and Agency Obligations (0.5%) 5,6 Freddie Mac Discount Notes 0.040% 2/17/12 10,000 10,000 5 Freddie Mac Discount Notes 0.050% 4/4/12 200 200 Total Temporary Cash Investments (Cost $180,161) Total Investments (104.0%) (Cost $2,036,559) Other Assets and Liabilities-Net (-4.0%) 4 Net Assets (100%) ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $89,337,000. * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 96.1% and 7.9%, respectively, of net assets. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2012, the value of this security represented 0.0% of net assets. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $94,315,000 of collateral received for securities on loan. 5 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury in exchange for senior preferred stock. 6 Securities with a value of $5,000,000 have been segregated as initial margin for open futures contracts. ADR—American Depositary Receipt. GDR—Global Depositary Receipt. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Repurchase Agreements: The fund may enter into repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. In the event of default or bankruptcy by the other party to the agreement, the fund may sell or retain the collateral; however such action may be subject to legal proceedings. D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. International Explorer Fund Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of January 31, 2012, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 55,849 1,764,693 — Temporary Cash Investments 168,861 11,300 — Futures Contracts—Liabilities 1 (2) — — Forward Currency Contracts—Assets — 604 — Forward Currency Contracts—Liabilities — (83) — Total 224,708 1,776,514 — 1 Represents variation margin on the last day of the reporting period. E. Futures and Forward Currency Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. The fund also enters into forward currency contracts to provide the appropriate currency exposure related to any open futures contracts or to protect the value of securities and related receivables and payables against changes in foreign exchange rates. The primary risk associated with the fund's use of these contracts is that a counterparty will fail to fulfill its obligation to pay gains due to the fund under the contracts. Counterparty risk is mitigated by entering into forward currency contracts only with highly rated counterparties, by a master netting arrangement between the fund's and the counterparty, and by the posting of collateral by the counterparty. The forward currency contracts contain provisions whereby a counterparty may terminate open contracts if the fund's net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has posted. Any securities posted as collateral for open contracts are noted in the Schedule of Investments. Futures contracts are valued at their quoted daily settlement prices. Forward currency contracts are valued at their quoted daily prices obtained from an independent third party, adjusted for currency risk based on the expiration date of each contract. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At January 31, 2012, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: International Explorer Fund ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) Topix Index March 2012 100 9,921 173 Dow Jones EURO STOXX 50 Index March 2012 260 8,236 454 S&P ASX 200 Index March 2012 64 7,186 77 FTSE 100 Index March 2012 37 3,296 107 Unrealized appreciation (depreciation) on open FTSE 100 Index futures contracts is required to be treated as realized gain (loss) for tax purposes. At January 31, 2012, the fund had open forward currency contracts to receive and deliver currencies as follows. Unrealized appreciation (depreciation) on open forward currency contracts is treated as realized gain (loss) for tax purposes. Contract Amount (000) Unrealized Contract Appreciation Settlement (Depreciation) Counterparty Date Receive Deliver ($000) Brown Brothers Harriman & Co. 3/13/2012 JPY 764,069 USD 10,025 176 Brown Brothers Harriman & Co. 3/20/2012 AUD 6,743USD 7,128 394 Brown Brothers Harriman & Co. 3/21/2012 GBP 2,018USD 3,184 34 Brown Brothers Harriman & Co. 3/21/2012 EUR 5,963USD 7,807 (83) AUD—Australian dollar. EUR—Euro. GBP—British pound. JPY—Japanese yen. USD—U.S. dollar. F. At January 31, 2012, the cost of investment securities for tax purposes was $2,042,197,000. Net unrealized depreciation of investment securities for tax purposes was $41,494,000, consisting of unrealized gains of $237,047,000 on securities that had risen in value since their purchase and $278,541,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Mid-Cap Growth Fund Schedule of Investments As of January 31, 2012 Market Value Shares ($000) Common Stocks (93.5%) 1 Consumer Discretionary (17.3%) Dick's Sporting Goods Inc. 811,475 33,441 * CarMax Inc. 968,468 29,470 * AutoZone Inc. 63,900 22,230 Gentex Corp. 680,600 18,288 * O'Reilly Automotive Inc. 215,300 17,549 * Bed Bath & Beyond Inc. 267,300 16,225 Harley-Davidson Inc. 334,100 14,764 * Lululemon Athletica Inc. 231,000 14,583 Harman International Industries Inc. 331,213 13,977 Wyndham Worldwide Corp. 342,185 13,605 Ross Stores Inc. 256,270 13,024 * Sally Beauty Holdings Inc. 529,710 10,923 Tiffany & Co. 166,120 10,598 * GNC Holdings Inc. 373,850 10,285 * Express Inc. 439,550 9,512 Ralph Lauren Corp. Class A 59,800 9,090 Wynn Resorts Ltd. 77,775 8,962 Wolverine World Wide Inc. 223,475 8,736 Interpublic Group of Cos. Inc. 823,095 8,503 Starwood Hotels & Resorts Worldwide Inc. 152,905 8,294 * Discovery Communications Inc. Class A 184,425 7,908 * Penn National Gaming Inc. 178,420 7,304 DR Horton Inc. 466,975 6,500 Nordstrom Inc. 127,325 6,287 Tractor Supply Co. 69,445 5,609 Lennar Corp. Class A 228,020 4,900 * Chipotle Mexican Grill Inc. Class A 13,100 4,811 Consumer Staples (5.4%) * Green Mountain Coffee Roasters Inc. 593,645 31,665 Mead Johnson Nutrition Co. 404,400 29,962 McCormick & Co. Inc. 372,600 18,831 Hershey Co. 226,675 13,845 Herbalife Ltd. 163,350 9,455 Energy (7.3%) * Oil States International Inc. 270,260 21,537 * Cameron International Corp. 388,200 20,652 * FMC Technologies Inc. 275,600 14,086 * Southwestern Energy Co. 448,200 13,957 * Denbury Resources Inc. 709,100 13,374 Range Resources Corp. 224,000 12,884 * Whiting Petroleum Corp. 253,835 12,715 * Key Energy Services Inc. 876,350 12,690 * Concho Resources Inc. 117,950 12,580 Cabot Oil & Gas Corp. 215,000 6,858 Exchange-Traded Fund (0.3%) ^,2 Vanguard Mid-Cap ETF 82,700 6,350 Financials (6.4%) * Affiliated Managers Group Inc. 298,890 30,041 * LPL Investment Holdings Inc. 451,400 14,828 T Rowe Price Group Inc. 249,700 14,443 * First Republic Bank 464,100 13,914 Webster Financial Corp. 590,347 12,515 XL Group plc Class A 602,350 12,210 Discover Financial Services 445,624 12,112 * IntercontinentalExchange Inc. 77,693 8,894 Ares Capital Corp. 283,400 4,492 Health Care (12.0%) Perrigo Co. 259,250 24,784 * IDEXX Laboratories Inc. 225,655 19,088 * HMS Holdings Corp. 558,800 18,446 * Watson Pharmaceuticals Inc. 284,110 16,657 * DaVita Inc. 203,500 16,648 * Agilent Technologies Inc. 378,715 16,084 * Cerner Corp. 254,006 15,467 * Illumina Inc. 257,730 13,340 * AMERIGROUP Corp. 190,875 12,982 * Intuitive Surgical Inc. 26,725 12,291 * Catalyst Health Solutions Inc. 196,730 10,773 * Mylan Inc. 494,700 10,265 Universal Health Services Inc. Class B 225,000 9,290 Humana Inc. 99,600 8,866 * HealthSouth Corp. 454,831 8,774 * Sirona Dental Systems Inc. 157,705 7,625 AmerisourceBergen Corp. Class A 164,835 6,424 * Human Genome Sciences Inc. 472,500 4,650 Industrials (16.1%) * TransDigm Group Inc. 352,900 36,889 * Clean Harbors Inc. 551,436 34,989 * WESCO International Inc. 459,450 28,890 * United Rentals Inc. 702,520 26,864 Timken Co. 469,875 22,944 Gardner Denver Inc. 279,260 20,833 AMETEK Inc. 413,415 19,430 Donaldson Co. Inc. 267,475 19,338 * Jacobs Engineering Group Inc. 363,200 16,257 * Polypore International Inc. 361,700 13,774 * Nielsen Holdings NV 447,500 12,969 Fastenal Co. 277,214 12,940 * Stericycle Inc. 130,290 10,947 JB Hunt Transport Services Inc. 209,300 10,689 Rockwell Automation Inc. 125,400 9,765 Parker Hannifin Corp. 109,825 8,861 Waste Connections Inc. 132,975 4,296 Information Technology (23.5%) * Silicon Laboratories Inc. 643,485 28,210 * Trimble Navigation Ltd. 589,446 27,604 * Citrix Systems Inc. 418,450 27,287 Solera Holdings Inc. 499,941 23,882 * MICROS Systems Inc. 479,132 23,818 * Fiserv Inc. 375,375 23,607 Amphenol Corp. Class A 397,100 21,614 * FleetCor Technologies Inc. 554,310 18,841 TE Connectivity Ltd. 488,295 16,651 * Cavium Inc. 505,500 16,247 * Polycom Inc. 783,601 15,633 * Salesforce.com Inc. 130,925 15,292 * Ariba Inc. 551,042 15,043 * TIBCO Software Inc. 558,100 14,550 VeriSign Inc. 384,900 14,264 * NetApp Inc. 375,600 14,175 Avago Technologies Ltd. 408,180 13,854 * Cognizant Technology Solutions Corp. Class A 179,450 12,876 * Genpact Ltd. 850,174 12,438 Activision Blizzard Inc. 967,150 11,935 Intuit Inc. 205,500 11,598 * Concur Technologies Inc. 195,757 10,248 * Informatica Corp. 234,255 9,909 * SolarWinds Inc. 309,600 9,787 Cypress Semiconductor Corp. 560,630 9,640 * Parametric Technology Corp. 300,725 7,569 * Teradata Corp. 124,800 6,684 * Nuance Communications Inc. 194,550 5,549 * VeriFone Systems Inc. 121,450 5,186 Altera Corp. 114,200 4,544 * ANSYS Inc. 69,025 4,175 FLIR Systems Inc. 101,713 2,619 Materials (3.7%) Airgas Inc. 558,465 44,080 Ecolab Inc. 451,010 27,259 Telecommunication Services (1.5%) * SBA Communications Corp. Class A 650,875 29,758 Total Common Stocks (Cost $1,491,225) Market Value Coupon Shares ($000) Temporary Cash Investments (6.6%) 1 Money Market Fund (6.4%) 3,4 Vanguard Market Liquidity Fund 0.096% 124,094,489 124,094 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.2%) 5 United States Treasury Note/Bond 1.000% 4/30/12 100 100 5 United States Treasury Note/Bond 4.500% 4/30/12 1,000 1,011 5,6 Federal Home Loan Bank Discount Notes 0.030% 2/8/12 100 100 7 Freddie Mac Discount Notes 0.050% 3/19/12 100 100 5,7 Freddie Mac Discount Notes 0.050% 4/4/12 4,000 4,000 5,6 Federal Home Loan Bank Discount Notes 0.075% 4/17/12 100 100 5,7 Freddie Mac Discount Notes 0.060% 4/27/12 300 300 Total Temporary Cash Investments (Cost $128,694) Total Investments (100.2%) (Cost $1,621,030) Other Assets and Liabilities-Net (-0.2%) 4 Net Assets (100%) ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $230,000. * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 97.6% and 2.6%, respectively, of net assets. 2 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $237,000 of collateral received for securities on loan. 5 Securities with a value of $5,611,000 have been segregated as initial margin for open futures contracts. 6 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 7 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury in exchange for senior preferred stock. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of January 31, 2012, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 1,809,823 — — Mid-Cap Growth Fund Temporary Cash Investments 124,094 5,711 — Futures Contracts—Assets 1 8 — — Futures Contracts—Liabilities 1 (15) — — Total 1,933,910 5,711 — 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At January 31, 2012, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Number of Aggregate Unrealized Long (Short) Settlement Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) E-mini S&P MidCap 400 Index March 2012 579 54,131 3,237 E-mini S&P 500 Index March 2012 153 10,008 453 Mini Russell 2000 Index March 2012 110 8,703 601 S&P 500 Index March 2012 22 7,195 485 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At January 31, 2012, the cost of investment securities for tax purposes was $1,621,030,000. Net unrealized appreciation of investment securities for tax purposes was $318,598,000, consisting of unrealized gains of $341,254,000 on securities that had risen in value since their purchase and $22,656,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Selected Value Fund Schedule of Investments As of January 31, 2012 Market Value Shares ($000) Common Stocks (92.6%) 1 Consumer Discretionary (12.1%) Royal Caribbean Cruises Ltd. 4,630,894 125,868 Newell Rubbermaid Inc. 4,854,400 89,661 International Game Technology 5,370,100 85,546 * Hanesbrands Inc. 2,694,900 66,294 Dillard's Inc. Class A 1,121,927 49,645 Rent-A-Center Inc. 1,340,017 45,319 Service Corp. International 2,627,000 29,160 Consumer Staples (3.7%) Lorillard Inc. 733,800 78,803 Reynolds American Inc. 1,846,800 72,450 Energy (8.7%) ^ Seadrill Ltd. 2,467,900 91,559 Murphy Oil Corp. 1,231,800 73,415 Golar LNG Ltd. 1,698,147 69,624 Spectra Energy Corp. 1,664,900 52,428 * Tesoro Corp. 1,437,184 35,973 * WPX Energy Inc. 881,179 14,522 Noble Corp. 224,597 7,825 ^ Overseas Shipholding Group Inc. 472,900 6,010 Financials (25.6%) Discover Financial Services 3,914,600 106,399 Willis Group Holdings plc 2,242,900 87,181 Capital One Financial Corp. 1,889,500 86,445 SLM Corp. 5,721,200 85,532 Essex Property Trust Inc. 583,600 84,038 Fifth Third Bancorp 6,025,500 78,392 CNA Financial Corp. 2,833,282 78,000 XL Group plc Class A 3,431,300 69,552 PNC Financial Services Group Inc. 1,055,712 62,203 New York Community Bancorp Inc. 4,706,200 59,722 Ameriprise Financial Inc. 1,106,400 59,248 Chubb Corp. 737,100 49,688 Everest Re Group Ltd. 506,817 43,282 Annaly Capital Management Inc. 2,320,500 39,077 Unum Group 1,401,490 31,996 American National Insurance Co. 164,858 12,010 Montpelier Re Holdings Ltd. 566,863 9,846 Health Care (7.7%) * Coventry Health Care Inc. 2,899,200 87,179 Omnicare Inc. 2,648,200 86,940 Cardinal Health Inc. 1,679,100 72,252 Cigna Corp. 1,510,700 67,725 Industrials (13.4%) Stanley Black & Decker Inc. 1,317,300 92,448 Eaton Corp. 1,552,200 76,104 Masco Corp. 5,836,700 70,449 SPX Corp. 871,500 60,683 L-3 Communications Holdings Inc. 759,300 53,713 Dun & Bradstreet Corp. 529,500 43,848 * JetBlue Airways Corp. 7,389,729 43,821 * Air France-KLM ADR 5,177,864 33,242 Xylem Inc. 972,000 25,184 Southwest Airlines Co. 2,600,000 24,908 ITT Corp. 486,000 10,566 Exelis Inc. 972,000 9,710 Information Technology (9.2%) * Micron Technology Inc. 12,321,916 93,523 Molex Inc. 3,364,700 88,963 * Ingram Micro Inc. 4,190,311 79,532 Western Union Co. 3,087,500 58,971 Xerox Corp. 6,548,400 50,750 Materials (4.0%) Yamana Gold Inc. 5,072,100 87,595 Sonoco Products Co. 2,102,300 65,802 Domtar Corp. 112,570 9,724 Utilities (8.2%) Constellation Energy Group Inc. 2,172,021 79,127 CenterPoint Energy Inc. 3,839,300 70,912 Xcel Energy Inc. 2,535,300 67,439 Pinnacle West Capital Corp. 1,164,800 55,049 ONEOK Inc. 505,100 42,004 NV Energy Inc. 788,340 12,771 * GenOn Energy Inc. 3,553,218 7,568 Total Common Stocks (Cost $3,122,568) Market Value Coupon Shares ($000) Temporary Cash Investments (7.5%) 1 Money Market Fund (7.3%) 2,3 Vanguard Market Liquidity Fund 0.096% 295,515,177 295,515 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.2%) 4,5 Fannie Mae Discount Notes 0.040% 4/24/12 5,000 5,000 4,6 Federal Home Loan Bank Discount Notes 0.040% 2/10/12 100 100 4,5 Freddie Mac Discount Notes 0.040% 2/15/12 5,000 5,000 Total Temporary Cash Investments (Cost $305,614) Total Investments (100.1%) (Cost $3,428,182) Other Assets and Liabilities-Net (-0.1%) 3 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $20,565,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 96.3% and 3.8%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $21,150,000 of collateral received for securities on loan. 4 Securities with a value of $10,099,000 have been segregated as initial margin for open futures contracts. 5 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury in exchange for senior preferred stock. 6 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. ADR—American Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of January 31, 2012, based on the inputs used to value them: Selected Value Fund Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 3,765,215 — — Temporary Cash Investments 295,515 10,100 — Futures Contracts—Liabilities 1 (80) — — Total 4,060,650 10,100 — 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At January 31, 2012, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Number of Aggregate Unrealized Long (Short) Settlement Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) S&P 500 Index March 2012 379 123,952 7,872 E-mini S&P 500 Index March 2012 390 25,510 618 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At January 31, 2012, the cost of investment securities for tax purposes was $3,428,182,000. Net unrealized appreciation of investment securities for tax purposes was $642,648,000, consisting of unrealized gains of $833,482,000 on securities that had risen in value since their purchase and $190,834,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard High Dividend Yield Index Fund Schedule of Investments As of January 31, 2012 Market Value Shares ($000) Common Stocks (99.9%) Consumer Discretionary (5.9%) McDonald's Corp. 646,195 64,006 Home Depot Inc. 965,499 42,858 Time Warner Inc. 626,867 23,232 Time Warner Cable Inc. 199,876 14,735 Carnival Corp. 279,638 8,445 Mattel Inc. 212,133 6,576 Staples Inc. 438,000 6,408 Genuine Parts Co. 97,486 6,218 JC Penney Co. Inc. 133,526 5,548 Garmin Ltd. 97,770 4,077 Darden Restaurants Inc. 82,513 3,785 Autoliv Inc. 55,406 3,496 H&R Block Inc. 191,118 3,127 Hasbro Inc. 80,753 2,819 Whirlpool Corp. 47,620 2,587 Foot Locker Inc. 96,377 2,529 Gannett Co. Inc. 150,009 2,126 Cablevision Systems Corp. Class A 141,080 2,053 Leggett & Platt Inc. 87,117 1,870 American Eagle Outfitters Inc. 122,337 1,724 Cinemark Holdings Inc. 71,082 1,402 Guess? Inc. 43,550 1,306 Brinker International Inc. 50,482 1,305 Washington Post Co. Class B 3,057 1,158 Regal Entertainment Group Class A 81,639 1,016 Hillenbrand Inc. 39,187 919 Strayer Education Inc. 7,528 819 Meredith Corp. 22,926 722 Bob Evans Farms Inc. 19,048 673 Cooper Tire & Rubber Co. 38,799 584 KB Home 55,204 498 National CineMedia Inc. 34,395 468 Cato Corp. Class A 17,317 464 RadioShack Corp. 62,467 448 MDC Holdings Inc. 22,377 443 Belo Corp. Class A 58,667 436 PF Chang's China Bistro Inc. 13,308 433 Ameristar Casinos Inc. 20,425 399 American Greetings Corp. Class A 23,399 336 Superior Industries International Inc. 16,995 309 Stage Stores Inc. 19,569 301 CTC Media Inc. 29,525 296 Harte-Hanks Inc. 29,748 287 Brown Shoe Co. Inc. 26,119 247 Nutrisystem Inc. 17,286 206 HOT Topic Inc. 26,381 193 Speedway Motorsports Inc. 10,435 167 Consumer Staples (19.1%) Procter & Gamble Co. 1,720,963 108,489 Wal-Mart Stores Inc. 1,619,007 99,342 Coca-Cola Co. 1,433,791 96,824 Philip Morris International Inc. 1,100,118 82,256 PepsiCo Inc. 979,183 64,303 Kraft Foods Inc. 1,106,131 42,365 Altria Group Inc. 1,287,960 36,578 Colgate-Palmolive Co. 303,131 27,500 Walgreen Co. 556,979 18,581 Kimberly-Clark Corp. 246,069 17,609 General Mills Inc. 401,037 15,973 Sysco Corp. 365,012 10,990 Reynolds American Inc. 273,852 10,743 HJ Heinz Co. 200,918 10,418 Lorillard Inc. 84,546 9,079 Kellogg Co. 168,674 8,353 Sara Lee Corp. 366,408 7,017 ConAgra Foods Inc. 259,643 6,925 Hershey Co. 102,999 6,291 Clorox Co. 82,594 5,671 JM Smucker Co. 71,623 5,642 Dr Pepper Snapple Group Inc. 134,243 5,211 Campbell Soup Co. 150,450 4,769 Avon Products Inc. 267,299 4,750 Safeway Inc. 212,900 4,680 Molson Coors Brewing Co. Class B 97,894 4,199 McCormick & Co. Inc. 74,949 3,788 Flowers Foods Inc. 84,893 1,643 SUPERVALU Inc. 133,062 919 Snyders-Lance Inc. 31,634 727 B&G Foods Inc. Class A 30,069 681 Universal Corp. 14,506 651 WD-40 Co. 9,992 437 Vector Group Ltd. 24,929 434 Weis Markets Inc. 6,781 287 Nash Finch Co. 7,555 221 Energy (13.0%) Exxon Mobil Corp. 3,002,049 251,392 Chevron Corp. 1,255,551 129,422 ConocoPhillips 831,583 56,722 Spectra Energy Corp. 407,315 12,826 Williams Cos. Inc. 368,883 10,631 Marathon Petroleum Corp. 223,108 8,527 Valero Energy Corp. 350,499 8,409 Linn Energy LLC 123,649 4,612 ^ Kinder Morgan Inc. 69,396 2,253 1 WPX Energy Inc. 123,029 2,028 Arch Coal Inc. 133,495 1,926 Copano Energy LLC 41,171 1,396 Teekay Corp. 34,006 932 Targa Resources Corp. 19,911 825 Nordic American Tankers Ltd. 33,028 458 Ship Finance International Ltd. 36,808 413 Crosstex Energy Inc. 22,186 279 Overseas Shipholding Group Inc. 19,122 243 ^ Knightsbridge Tankers Ltd. 15,225 230 Tsakos Energy Navigation Ltd. 21,783 146 Penn Virginia Corp. 28,477 132 Financials (9.9%) JPMorgan Chase & Co. 2,379,838 88,768 PNC Financial Services Group Inc. 329,468 19,412 Prudential Financial Inc. 294,378 16,850 Bank of New York Mellon Corp. 759,521 15,289 Travelers Cos. Inc. 258,536 15,073 ACE Ltd. 210,162 14,627 Aflac Inc. 294,894 14,223 BlackRock Inc. 65,320 11,888 BB&T Corp. 435,092 11,830 Chubb Corp. 174,203 11,743 Marsh & McLennan Cos. Inc. 339,294 10,718 Allstate Corp. 316,455 9,130 Fifth Third Bancorp 574,668 7,476 Invesco Ltd. 282,335 6,372 M&T Bank Corp. 78,679 6,274 Northern Trust Corp. 150,915 6,219 Principal Financial Group Inc. 191,084 5,218 SLM Corp. 318,654 4,764 NYSE Euronext 162,888 4,326 Willis Group Holdings plc 108,401 4,214 New York Community Bancorp Inc. 272,666 3,460 Cincinnati Financial Corp. 102,184 3,339 Huntington Bancshares Inc. 540,741 3,088 People's United Financial Inc. 225,924 2,786 PartnerRe Ltd. 42,260 2,765 Fidelity National Financial Inc. Class A 137,337 2,498 Axis Capital Holdings Ltd. 81,094 2,496 Arthur J Gallagher & Co. 70,272 2,343 Hudson City Bancorp Inc. 329,480 2,217 Lazard Ltd. Class A 76,741 2,204 Commerce Bancshares Inc. 55,680 2,161 Cullen/Frost Bankers Inc. 38,332 2,134 First Niagara Financial Group Inc. 220,172 2,107 Validus Holdings Ltd. 62,004 1,988 Eaton Vance Corp. 73,933 1,899 Hancock Holding Co. 53,046 1,761 Erie Indemnity Co. Class A 22,551 1,729 Old Republic International Corp. 161,729 1,598 Alterra Capital Holdings Ltd. 65,270 1,578 Waddell & Reed Financial Inc. Class A 53,898 1,479 Jefferies Group Inc. 93,789 1,427 Valley National Bancorp 116,550 1,389 Bank of Hawaii Corp. 29,123 1,331 Protective Life Corp. 51,890 1,298 Capitol Federal Financial Inc. 104,733 1,210 Aspen Insurance Holdings Ltd. 44,277 1,176 Federated Investors Inc. Class B 65,137 1,113 StanCorp Financial Group Inc. 27,874 1,078 FirstMerit Corp. 68,448 1,074 Hanover Insurance Group Inc. 28,046 1,020 Iberiabank Corp. 18,347 959 Endurance Specialty Holdings Ltd. 25,377 949 Trustmark Corp. 39,840 939 FNB Corp. 79,452 931 Janus Capital Group Inc. 116,710 918 American National Insurance Co. 12,593 917 United Bankshares Inc. 31,415 877 Synovus Financial Corp. 496,274 864 Kemper Corp. 28,342 844 Westamerica Bancorporation 17,911 832 Northwest Bancshares Inc. 61,078 752 Mercury General Corp. 17,061 746 UMB Financial Corp. 19,127 738 BOK Financial Corp. 12,763 711 Old National Bancorp 59,528 701 CVB Financial Corp. 65,297 688 Symetra Financial Corp. 73,697 679 Montpelier Re Holdings Ltd. 38,498 669 First Financial Bankshares Inc. 19,533 666 Park National Corp. 9,547 661 Greenhill & Co. Inc. 13,644 635 Glacier Bancorp Inc. 45,142 631 Community Bank System Inc. 23,032 630 First Financial Bancorp 36,213 629 International Bancshares Corp. 31,915 613 Selective Insurance Group Inc. 33,804 608 BankUnited Inc. 24,234 555 Tower Group Inc. 24,870 537 Provident Financial Services Inc. 37,708 522 Astoria Financial Corp. 61,512 512 PacWest Bancorp 22,208 472 NBT Bancorp Inc. 20,663 465 Oritani Financial Corp. 35,275 458 Interactive Brokers Group Inc. 28,581 432 Maiden Holdings Ltd. 45,016 420 Brookline Bancorp Inc. 43,429 403 Safety Insurance Group Inc. 9,418 395 Horace Mann Educators Corp. 24,844 389 Chemical Financial Corp. 17,165 388 S&T Bancorp Inc. 17,568 381 Independent Bank Corp. 13,378 371 BGC Partners Inc. Class A 58,799 368 First Commonwealth Financial Corp. 65,265 362 WesBanco Inc. 16,625 332 City Holding Co. 9,274 330 Trustco Bank Corp. NY 58,460 327 Advance America Cash Advance Centers Inc. 39,078 308 Dime Community Bancshares Inc. 22,018 303 Community Trust Bancorp Inc. 9,727 300 Simmons First National Corp. Class A 10,808 298 Republic Bancorp Inc. Class A 11,657 296 1st Source Corp. 11,490 288 Flushing Financial Corp. 19,366 254 Washington Trust Bancorp Inc. 10,005 247 Renasant Corp. 15,552 245 United Fire & Casualty Co. 11,918 234 First Financial Corp. 6,214 218 Tompkins Financial Corp. 5,276 213 Provident New York Bancorp 23,837 197 Arrow Financial Corp. 7,328 192 SY Bancorp Inc. 8,561 188 GFI Group Inc. 37,360 173 Calamos Asset Management Inc. Class A 12,623 158 Presidential Life Corp. 13,978 156 Bancfirst Corp. 3,836 154 State Auto Financial Corp. 10,069 126 Baldwin & Lyons Inc. 5,718 125 Health Care (12.3%) Johnson & Johnson 1,720,018 113,366 Pfizer Inc. 4,814,440 103,029 Merck & Co. Inc. 1,925,032 73,652 Abbott Laboratories 966,450 52,333 Bristol-Myers Squibb Co. 1,061,307 34,217 Eli Lilly & Co. 719,647 28,599 Medtronic Inc. 661,376 25,509 Baxter International Inc. 353,155 19,593 Becton Dickinson and Co. 134,615 10,555 Lincare Holdings Inc. 58,492 1,503 Owens & Minor Inc. 39,642 1,206 PDL BioPharma Inc. 87,852 561 Computer Programs & Systems Inc. 6,930 397 Meridian Bioscience Inc. 19,233 335 Landauer Inc. 5,883 334 National Healthcare Corp. 6,552 291 Industrials (12.4%) General Electric Co. 6,612,197 123,714 United Technologies Corp. 569,141 44,592 3M Co. 438,944 38,061 Boeing Co. 464,154 34,431 United Parcel Service Inc. Class B 453,218 34,286 Honeywell International Inc. 488,634 28,360 Emerson Electric Co. 460,809 23,676 Lockheed Martin Corp. 202,658 16,683 Illinois Tool Works Inc. 302,643 16,049 General Dynamics Corp. 223,047 15,426 Raytheon Co. 216,795 10,404 Eaton Corp. 209,341 10,264 Waste Management Inc. 288,353 10,023 Northrop Grumman Corp. 163,615 9,498 Stanley Black & Decker Inc. 105,273 7,388 Republic Services Inc. Class A 231,959 6,792 L-3 Communications Holdings Inc. 62,567 4,426 Iron Mountain Inc. 116,204 3,581 Masco Corp. 225,325 2,720 Pitney Bowes Inc. 125,091 2,373 Hubbell Inc. Class B 32,436 2,334 Snap-on Inc. 36,301 2,051 Avery Dennison Corp. 66,929 1,817 Copa Holdings SA Class A 20,691 1,410 RR Donnelley & Sons Co. 117,587 1,336 GATX Corp. 29,138 1,251 Alexander & Baldwin Inc. 25,843 1,222 Watsco Inc. 17,698 1,221 Exelis Inc. 115,101 1,150 Harsco Corp. 50,257 1,117 Brady Corp. Class A 30,858 999 Deluxe Corp. 32,096 821 Macquarie Infrastructure Co. LLC 28,881 796 Healthcare Services Group Inc. 41,901 783 HNI Corp. 28,278 767 ABM Industries Inc. 33,180 720 Kaydon Corp. 20,257 691 Mine Safety Appliances Co. 17,112 584 ^ Seaspan Corp. 36,618 553 Briggs & Stratton Corp. 31,179 487 McGrath Rentcorp 15,229 485 Steelcase Inc. Class A 54,984 479 Aircastle Ltd. 33,866 478 Knoll Inc. 28,991 463 NACCO Industries Inc. Class A 4,265 436 Albany International Corp. 17,450 419 American Science & Engineering Inc. 5,569 398 AZZ Inc. 7,812 384 China Yuchai International Ltd. 23,298 363 TAL International Group Inc. 10,480 349 MFC Industrial Ltd. 39,300 303 Textainer Group Holdings Ltd. 9,106 288 Ennis Inc. 16,224 268 Mueller Water Products Inc. Class A 97,823 268 Heidrick & Struggles International Inc. 11,043 243 Apogee Enterprises Inc. 17,585 242 Navios Maritime Holdings Inc. 47,522 172 US Ecology Inc. 8,550 160 CDI Corp. 9,031 135 Schawk Inc. Class A 8,295 112 Information Technology (9.3%) Microsoft Corp. 5,262,515 155,402 Intel Corp. 3,189,182 84,258 Accenture plc Class A 401,412 23,017 Automatic Data Processing Inc. 306,086 16,768 Applied Materials Inc. 826,496 10,149 Analog Devices Inc. 186,422 7,295 Paychex Inc. 227,735 7,174 Xilinx Inc. 164,356 5,892 Seagate Technology plc 262,715 5,554 KLA-Tencor Corp. 105,099 5,374 Maxim Integrated Products Inc. 182,680 4,903 Linear Technology Corp. 142,105 4,735 Microchip Technology Inc. 119,408 4,407 Harris Corp. 72,472 2,971 Computer Sciences Corp. 96,242 2,486 Broadridge Financial Solutions Inc. 77,318 1,853 Lexmark International Inc. Class A 47,093 1,644 Diebold Inc. 39,186 1,242 Molex Inc. 44,849 1,186 Molex Inc. Class A 50,130 1,097 Intersil Corp. Class A 78,525 884 j2 Global Inc. 29,647 799 Earthlink Inc. 67,132 484 MTS Systems Corp. 9,739 447 Brooks Automation Inc. 41,482 445 Comtech Telecommunications Corp. 12,775 394 United Online Inc. 41,362 235 Methode Electronics Inc. 22,914 228 Electro Rent Corp. 11,255 192 NAM TAI Electronics Inc. 21,328 126 Materials (4.4%) EI du Pont de Nemours & Co. 581,662 29,601 Freeport-McMoRan Copper & Gold Inc. 589,279 27,231 Dow Chemical Co. 736,282 24,673 LyondellBasell Industries NV Class A 271,282 11,692 Air Products & Chemicals Inc. 132,726 11,684 Nucor Corp. 198,319 8,823 PPG Industries Inc. 96,705 8,663 International Paper Co. 273,390 8,513 Southern Copper Corp. 157,986 5,481 Eastman Chemical Co. 88,641 4,460 MeadWestvaco Corp. 106,906 3,147 Sealed Air Corp. 120,101 2,394 Steel Dynamics Inc. 135,565 2,162 RPM International Inc. 81,414 2,038 Bemis Co. Inc. 64,769 2,026 Sonoco Products Co. 62,417 1,954 Packaging Corp. of America 62,302 1,753 Huntsman Corp. 111,512 1,420 Scotts Miracle-Gro Co. Class A 28,658 1,357 Sensient Technologies Corp. 31,408 1,244 Olin Corp. 49,887 1,107 Commercial Metals Co. 72,426 1,039 Worthington Industries Inc. 44,218 814 Greif Inc. Class A 15,372 745 Gold Resource Corp. 24,914 656 Koppers Holdings Inc. 12,859 488 A Schulman Inc. 18,409 451 AMCOL International Corp. 14,791 422 PH Glatfelter Co. 27,347 404 Myers Industries Inc. 15,618 208 Telecommunication Services (5.3%) AT&T Inc. 3,720,918 109,432 Verizon Communications Inc. 1,785,385 67,237 CenturyLink Inc. 386,108 14,297 Windstream Corp. 361,282 4,361 Frontier Communications Corp. 620,281 2,655 Consolidated Communications Holdings Inc. 14,138 268 NTELOS Holdings Corp. 9,847 225 USA Mobility Inc. 13,785 195 Lumos Networks Corp. 9,838 148 Shenandoah Telecommunications Co. 14,861 147 Alaska Communications Systems Group Inc. 28,923 79 Utilities (8.3%) Southern Co. 537,161 24,473 Dominion Resources Inc. 356,504 17,839 Duke Energy Corp. 832,476 17,740 Exelon Corp. 413,354 16,443 NextEra Energy Inc. 263,653 15,780 American Electric Power Co. Inc. 301,789 11,939 FirstEnergy Corp. 261,927 11,059 Consolidated Edison Inc. 181,991 10,730 PG&E Corp. 251,970 10,245 PPL Corp. 361,506 10,046 Progress Energy Inc. 183,283 9,958 Public Service Enterprise Group Inc. 318,578 9,666 Sempra Energy 150,326 8,554 Edison International 204,022 8,373 Xcel Energy Inc. 301,729 8,026 Entergy Corp. 110,283 7,651 DTE Energy Co. 105,456 5,611 ONEOK Inc. 64,836 5,392 Wisconsin Energy Corp. 144,834 4,924 CenterPoint Energy Inc. 264,116 4,878 Ameren Corp. 151,372 4,789 Constellation Energy Group Inc. 125,449 4,570 NiSource Inc. 175,460 3,988 Northeast Utilities 110,747 3,848 American Water Works Co. Inc. 109,312 3,687 SCANA Corp. 80,790 3,622 CMS Energy Corp. 157,891 3,447 OGE Energy Corp. 61,417 3,247 Pinnacle West Capital Corp. 67,936 3,211 AGL Resources Inc. 72,881 3,025 Alliant Energy Corp. 69,132 2,931 NSTAR 64,907 2,916 Pepco Holdings Inc. 140,895 2,770 National Fuel Gas Co. 51,313 2,580 Integrys Energy Group Inc. 48,860 2,536 MDU Resources Group Inc. 117,635 2,515 TECO Energy Inc. 134,655 2,431 NV Energy Inc. 146,251 2,369 Questar Corp. 111,140 2,143 Westar Energy Inc. 73,337 2,086 Aqua America Inc. 86,722 1,913 UGI Corp. 69,610 1,873 Atmos Energy Corp. 56,534 1,832 Great Plains Energy Inc. 84,494 1,742 Hawaiian Electric Industries Inc. 60,008 1,557 Cleco Corp. 38,239 1,520 Piedmont Natural Gas Co. Inc. 44,943 1,480 Vectren Corp. 51,248 1,465 WGL Holdings Inc. 32,102 1,369 IDACORP Inc. 31,011 1,307 New Jersey Resources Corp. 25,942 1,238 Southwest Gas Corp. 28,626 1,197 Portland General Electric Co. 46,967 1,171 UIL Holdings Corp. 31,574 1,092 South Jersey Industries Inc. 18,753 1,029 PNM Resources Inc. 54,092 963 Allete Inc. 22,855 947 Avista Corp. 36,339 921 El Paso Electric Co. 25,160 876 Unisource Energy Corp. 22,943 855 Black Hills Corp. 24,657 832 Northwest Natural Gas Co. 16,670 793 NorthWestern Corp. 22,470 790 MGE Energy Inc. 14,310 642 Laclede Group Inc. 14,066 586 Empire District Electric Co. 26,239 547 CH Energy Group Inc. 9,345 532 Otter Tail Corp. 22,340 493 California Water Service Group 26,264 485 American States Water Co. 11,702 423 Central Vermont Public Service Corp. 8,423 296 SJW Corp. 8,678 206 Total Common Stocks (Cost $3,438,944) Market Value Coupon Shares ($000) Temporary Cash Investment (0.1%) Money Market Fund (0.1%) 2,3 Vanguard Market Liquidity Fund (Cost $2,415) 0.096% 2,414,854 2,415 Total Investments (100.0%) (Cost $3,441,359) Other Assets and Liabilities-Net (0.0%) 2 Net Assets (100%) ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $2,363,000. 1 Non-income producing security - new issue that has not paid a dividend as of January 31, 2012. 2 Includes $2,415,000 of collateral received for securities on loan. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At January 31, 2012, 100% of the market value of the fund's investments was based on Level 1 inputs. High Dividend Yield Index Fund C. At January 31, 2012, the cost of investment securities for tax purposes was $3,441,359,000. Net unrealized appreciation of investment securities for tax purposes was $347,424,000, consisting of unrealized gains of $366,255,000 on securities that had risen in value since their purchase and $18,831,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrant’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD WHITEHALL FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: March 21, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD WHITEHALL FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: March 21, 2012 VANGUARD WHITEHALL FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: March 21, 2012 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on April 26, 2010, see file Number 33-23444, Incorporated by Reference.
